DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/22 has been entered.
Status of the claims:  Claims 1-5, 11-14, 17-18, 25 are currently pending.  
Priority:  UNITED KINGDOM 1807793.3 05/14/2018
IDS:  The IDS dated 8/30/2022 was considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-15, 17 and 18, in the reply filed on 1/15/21 is acknowledged.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 11, 12, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (WO2016059363).
Regarding claim 1, White teaches A method of amplifying a target polynucleotide, comprising:
a) providing a template polynucleotide comprising a 5' hairpin, a target polynucleotide and a 3' hairpin, wherein the 5' hairpin comprises one or more non-canonical nucleotides (Fig. 8: first polynucleotide including a 5’ hairpin and 3’ hairpin; p. 5; p. 15, “The hairpin loop is preferably formed from nucleotides which result in the hairpin loop having a lower melting temperature (Tm) than the double stranded portion”)”; p. 14 “Each substrate may comprise two hairpin loops, i.e. one in both strands of each substrate or one at both ends of each substrate”) ; 
b) contacting the template polynucleotide with a polymerase and canonical nucleotides, (Fig. 8: step 4; p. 17: non-canonical nucleotides, “polymerase is provided with a population of free nucleotides”): 
c) extending the template polynucleotide, using the polymerase canonical nucleotides from the 3' hairpin to form a first extended polynucleotide comprising the 5' hairpin at its 5' end and the complement of the 5' hairpin at its 3' end, wherein the complement of the 5' hairpin forms a 3' hairpin; and (Fig. 8: step 4-5: first extended polynucleotide complement comprises a 3’ hairpin) 
d) extending the first extended polynucleotide, using the polymerase, from its 3' hairpin to form a second extended polynucleotide comprising the 5' hairpin at its 5' end and the complement of the 5' hairpin at its 3' end, wherein the complement of the 5' hairpin forms a 3' hairpin (Fig. 8: step 7).  

    PNG
    media_image1.png
    852
    702
    media_image1.png
    Greyscale
White Fig. 8 (caption from p. 5):
Figure 8 shows a cartoon representation of a preferred method of the invention. Steps 1 to 4 were the same as in Figure 1. Step 5 involved adding a hairpin loop to the construct formed in Figure 1. Step 6 involved heat treatment of the modified double-stranded polynucleotide so that the strands were denatured into single-stranded construct. Finally, step 7 involved a DNA polymerase forming the complementary strand.


Regarding claim 4, White teaches wherein the polymerase is a strand displacing polymerase (p. 2 line 12-13, 27-30; p. 17).
Regarding claim 5, White teaches wherein the method is carried out at a constant temperature (p. 32 line 30-33; p. 17 line 21-22).
Regarding claim 11, White teaches further comprising the initial step of preparing the template polynucleotide by primer hybridization and extension (Fig. 1; p. 20, lines 13-16).
Regarding claim 12, White teaches wherein a target polynucleotide is amplified using: (i) a first primer comprising a 5' hairpin and a sequence at its 3' end that is complementary to a sequence in the 3' end of the first strand of the target polynucleotide; and (ii) a second primer comprising a 5' hairpin and a sequence at its 3' end that is complementary to a sequence in the 3' end of the second strand of the target polynucleotide (Fig. 1, step 2).
Regarding claim 17, White teaches further comprising adding sequencing adaptors to one or both ends of the extended polynucleotide (claim 10, p. 25).
Regarding claim 18, White teaches an extended polynucleotide obtainable by a method according to claim 1 (Fig. 8: bottom polynucleotide).
Response
Applicant argues that “White does not disclose a second extension step” and thus cannot anticipate the claimed invention.  This argument is not persuasive as detailed supra, Figure 8 discloses a first extension at step 4 and a second extension at step 8 in manner which corresponds to the instant claim language.  Applicant’s argument is not persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (WO2016059363) in view of Notomi et al. (Nucleic Acids Research, 2000, Vol 28, No 12, e63, 7 pages).
White teaches as detailed in the rejection of claims 1, 4-5, 11, 12, 17 in the 35 USC 102 rejection supra and is incorporated herein.  Any differences in teaching among the claims and White would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would have been motivated at the relevant time to amplify the target nucleotides of White using the techniques disclosed therein and arrive at the claimed invention.
Regarding claim 2 wherein the polymerase extends the second extended polynucleotide from its 3' end to form a third extended polynucleotide comprising the 5' hairpin at its 5' end and the complement of the 5' hairpin at its 3' end, wherein the complement of the 5' hairpin forms a 3' hairpin, White does not specifically teach forming a third polynucleotide, however one of ordinary skill in the art would have recognized that allowing the extension reaction to continue in a similar manner as demonstrated by Notomi in LAMP amplification of polynucleotides (i.e. Figure 1) would result in forming a third polynucleotide and would arrive at the claimed invention.
Regarding claim 3 wherein the polymerase extends the third extended polynucleotide, and optionally any further extended polynucleotides produced by extending the third extended polynucleotide and/or by subsequent extensions, to produce further extended polynucleotides comprising the 5' hairpin at their 5' ends and the complement of the 5' hairpin at their 3' ends, wherein the complement of the 5' hairpin forms a 3' hairpin White does not specifically teach forming a third polynucleotide, however one of ordinary skill in the art would have recognized that allowing the extension reaction to continue in a similar manner as demonstrated by Notomi in LAMP amplification of polynucleotides (i.e. Figure 1) would result in forming a further extended polynucleotides and thus would arrive at the claimed invention.
Regarding claims 13 or 14, depending from claim 11, wherein the template polynucleotide is produced by PCR  or isothermal amplification method using a strand displacing polymerase, White does not specifically teach the use of these amplification techniques however one of ordinary skill in the art following the teaching of White would have reasonably considered utilizing well-known amplification techniques suggested by White (p. 41 l 14: “means to amplify and/or express polynucleotides”) including those described by Notomi (p. 1: widely used amplification methods include PCR and isothermal strand displacement amplification), and arrived at the claimed invention with a reasonable expectation of success as such techniques are routine in the art.
Response
Applicant argues that “White does not disclose a second extension step” and thus cannot anticipate the claimed invention.  This argument is not persuasive as detailed supra, Figure 8 discloses a first extension at step 4 and a second extension at step 8 in manner which corresponds to the instant claim language.  Applicant’s argument is not persuasive and the rejection is maintained as amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-14, 17-18, 25 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (WO2016059363) in view of Notomi et al. (Nucleic Acids Research, 2000, Vol 28, No 12, e63, 7 pages), Raymond (WO2010030683, cited in IDS 2022-02-01), Godfrey et al. (US20180051277), and Tsai et al. (US20200109396).
White and Notomi teach as detailed in the 35 USC 102 and 103 rejections of claims 1-5, 11-14, 17-18 supra and is incorporated herein.  One of ordinary skill in the art would have had a reasonable expectation of success in the combination because each of the prior art references relate to sequencing which incorporates the use of a hairpin adaptor in a manner that was well-known and routinely used.  Therefore, one of ordinary skill in the art following the combined teaching of the art would have arrived at the claimed invention. 
Regarding new claim 25, wherein the 5' hairpin comprises a selectively cleavable group and the method is terminated using an enzyme that cleaves the polynucleotide at the selectively cleavable group, White teaches a variety of groups to include on the hairpin loop that are known in the art (p. 13-15: “Suitable hairpin loops can be designed using methods known in the art”) including functional components such as selectable binding moieties and a leader sequence for ending the process with sequencing, but does not specifically teach a selectively cleavable group.  However, one of ordinary skill in the art would have considered a selectively cleavable group on the 5’hairpin because they were well-known in the art as taught by Raymond (Raymond p. 12: “the stem-loop linker oligonucleotides further comprise one or more additional features such as a restriction enzyme site and/or an anchor probe binding site for attachment to a sequencing platform”), Godfrey et al. (Godfrey [0064]-[0065]: adaptor “hairpin barcode primer”, “an adaptor sequence can comprise one or more restriction sites for enzymatic digestion with a restriction enzyme”), and Tsai et al. (Tsai [0010]: “One or both of the hairpin adapters and/or stem-loop adapters can comprise various elements, such as a primer binding site complementary to a sequencing primer, an oligonucleotide binding site complementary to an oligonucleotide linked to a solid surface (e.g., a bead, array, column, etc.), a restriction site, an affinity tag, a barcode, or one or more modifications, e.g., methylated bases, PNA (peptide nucleic acid) nucleotides, LNA (locked nucleic acid) nucleotides, 2′-O-methyl-modified nucleotides, and the like.”).  One of ordinary skill in the art would have had a reasonable expectation of success in the combination because each of the prior art references relate to sequencing which incorporates the use of a hairpin adaptor in a manner that was well-known and routinely used.  Therefore, one of ordinary skill in the art following the combined teaching of the art would have arrived at the claimed invention. 
Therefore the claims are rejected as obvious.
Response
Applicant argues that “White does not disclose a second extension step” and thus cannot anticipate the claimed invention.  This argument is not persuasive as detailed supra, Figure 8 discloses a first extension at step 4 and a second extension at step 8 in manner which corresponds to the instant claim language.  
Applicant also argues that the initial nucleation point of extension in the presently claimed method is from the 3’ hairpin of the template polynucleotide which the cited art does not teach or suggest.  This is not persuasive because in White’s Figure 8 shows extension from the 3’ hairpin which corresponds to the instant claims. 
Applicant’s argument is not persuasive and the rejection is maintained as amended.

Conclusion
The claims are not in condition for allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        October 12, 2022 05:16 pm